IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

J.O., FATHER OF A.O., A MINOR NOT FINAL UNTIL TIME EXPIRES TO
CHILD,                        FILE MOTION FOR REHEARING AND
                              DISPOSITION THEREOF IF FILED
       Petitioner,
                              CASE NO. 1D17-2824
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Respondent.

___________________________/


Opinion filed November 2, 2017.

Petition for Writ of Certiorari—Original Jurisdiction.

Ronald Newlin, The Newlin Law Firm, LLC, Tallahassee, for Petitioner.

Sarah Rumph, Children’s Legal Services, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

JAY, WINSOR, and M.K. THOMAS, JJ., CONCUR.